FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                  _____________________________

                          No. 1D18-0576
                  _____________________________

SUZANNE M. BOLDEN,

    Appellant,

    v.

DONZALEIGH BOLDEN,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

                        January 10, 2019


WOLF, J.

     Appellant, the former wife, challenges a final judgment of
dissolution of marriage. She raises four issues on appeal. We find
the trial court erred in calculating the marital portion of
retirement pay for the purposes of equitable distribution. We
affirm as to the other issues without comment.

                 ENTITLEMENT TO RETIREMENT PAY

     Appellant argues the trial court erred when it incorrectly
calculated the amount of appellee’s retirement pay appellant was
entitled to receive as part of the equitable distribution of
property. We agree.
     To determine the amount of a retirement fund a party has
accumulated during a marriage, a trial court must “‘creat[e] a
fraction where the numerator is the amount of time the employee
was married while participating in the plan, and the denominator
is the total time the employee has in the plan.’ The trial court
then multiplies the plan’s present value by the coverture fraction
to calculate the total present value of the retirement fund which
accrued during the marriage.” Fritz v. Fritz, 161 So. 3d 425, 428-
29 (Fla. 2d DCA 2014) (quoting Trant v. Trant, 545 So. 2d 428,
429 (Fla. 2d DCA 1989)).

     Here, the trial court’s order is internally inconsistent in
several regards, which requires reversal for a recalculation of the
portion of the retirement fund that may be equitably distributed.
First, the trial court found that appellee’s retirement base pay
was $4,378 per month and that appellee had 24 years and 7
months of service. In a separate paragraph, the trial court also
found that appellee’s retirement base pay was $4,078 per month
and he had 24.5 years of service. The trial court utilized the
$4,078 figure to calculate the amount of the equitable
distribution. If this figure was incorrect, appellant has been
shortchanged. These discrepancies need to be reconciled.

     Additionally, the trial court deducted $817 per month from
appellee’s asserted retirement base pay of $4,078 per month
because that is the portion of appellee’s retirement appellee’s first
wife is entitled to receive. However, elsewhere in the order the
trial court calculated appellee’s first wife’s portion of his
retirement as $579.96 per month and found the $817 per month
was child support appellee was required to pay for children from
his previous marriage. Thus, it appears the trial court deducted
the wrong amount from appellee’s asserted retirement base pay,
potentially skewing the calculations in appellee’s favor. The trial
court must also correct this discrepancy.

     Lastly, the trial court erred in calculating the percentage of
appellee’s retirement pay that appellant was entitled to receive
when it miscalculated the length of the parties’ marriage. The
trial court divided the total number of months of the marriage
during which appellee was in the military by the total number of
months appellee was in the military and then divided that

                                 2
number in half to ascertain the percentage of appellee’s
retirement that appellant was entitled to receive. Thus, the court
calculated that appellee was married to appellant for 23 months
of the 295 months he served in the Navy, and appellant was
entitled to 3.9% of appellee’s retirement pay.

     Appellee’s total term of military service constituted 295
months, from July 1987 when he enlisted, to February 2012 when
he retired, as the trial court indicated. However, the trial court’s
findings that the parties were married in March 2009, and
appellee retired in February 2012, indicate the parties were
married for roughly 35 months during which appellee was
accruing pension benefits, not the 23 months the court used in its
calculations.

    The trial court’s finding that appellant is entitled to 3.9% of
appellee’s retirement pay is thus inaccurate. The calculation
should have been 35 months divided by 295 months (divided by
2), which would have yielded an entitlement of roughly 5.9%-
6.0% of appellee’s retirement pay.

     Appellant also contends that it was error for the trial court
to deduct the portion of appellee’s retirement going to appellee’s
first wife when it calculated appellee’s monthly retirement pay.
We disagree. Appellant is only entitled to the portion of appellee’s
retirement benefits that appellee accumulated during the parties’
marriage. See Richardson v. Richardson, 900 So. 2d 656, 660
(Fla. 2d DCA 2005). Since appellee’s first wife was already
entitled to a portion of appellee’s retirement benefits via court
order when the first marriage was dissolved, appellant cannot
make a claim to the portion of the funds that were already
allocated to appellee’s first wife.

     Based on the trial court’s error related to equitable
distribution, we reverse that part of the trial court’s order dealing
with the financial responsibilities of the parties and remand to
the trial court to readdress these issues in accordance with this
opinion.

    AFFIRMED in part, REVERSED in part, and REMANDED.


                                 3
LEWIS and ROWE, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Corrine A. Bylund, Jacksonville, for Appellant.

Otto D. Rafuse of Law Office of Otto D. Rafuse, LLC,
Jacksonville, for Appellee.




                                4